                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

CHARLES SCHWAB & CO., INC.,

                      Plaintiff,                                 8:19CV367

         vs.
                                                                   ORDER
DAVID JOSEPH SPIESS,

                      Defendant.


                       STIPULATED PERMANENT INJUNCTION

       On August 23, 2019, Plaintiff Charles Schwab & Co., Inc. (“Schwab”) filed the

Complaint in the subject action against Defendant David Joseph Spiess (“Defendant”)

requesting injunctive relief to preserve the status quo pending an arbitration hearing on

permanent injunctive relief before FINRA Dispute Resolution pursuant to FINRA Rule

13804.

       To resolve the issue of injunctive relief in an economical, mutually-satisfactory

manner, Schwab and Defendant agree to the Court’s entry of a permanent injunction as

follows, and that the permanent injunction shall constitute a final judgment solely on

Schwab’s request for injunctive relief against Defendant in the related arbitration.

 IT IS HEREBY ORDERED AND DECREED THAT:

         1.     Through and including March 1, 2021, Defendant is hereby enjoined,

directly or indirectly, and whether alone or in concert with others, including any agent,

employee, officer or representative of any post-Schwab employer: from soliciting any

business from, or initiating any further contact or communication with, any Schwab

client whom he serviced at Schwab, and/or any Schwab clients whose identities he
learned as a result of being a registered representative of Schwab (the “Client(s)”),

including for the purpose of advising any Clients of any new employment or for the

purpose of inviting, encouraging, or requesting the Client to divert business from

Schwab (excluding members of Defendant’s immediate family and any Clients who

have signed account transfer forms for the purpose of being serviced by Defendant at

another financial services firm);

       2.       Defendant is hereby enjoined, directly or indirectly, and whether alone

or in concert with others, including any officer, agent, employee and/or representative

of any employer, from:

       a. using, disclosing, or transmitting for any purpose, including the

            solicitation or conducting of business or initiation of any contact with

            Clients, the information contained in the records of Schwab, or other

            information pertaining to Clients, including, but not limited to, the

            names, addresses, email addresses, telephone numbers, personal

            data and financial information of the Clients (excluding members of

            Defendant’s immediate families and any Clients who have signed

            account transfer forms for the purpose of being serviced by Defendant

            at another financial services firm), even if such information is or was

            recreated by Defendant in whole or in part from memory;

       b. destroying, erasing or otherwise making unavailable any records or

            documents (including data or information maintained in computer files

            or other electronic storage media) in Defendant’s possession or control

            which were obtained from, or contain information derived from, any

            Schwab records, which pertain to Clients, or which relate to any of
            the events alleged in the Complaint filed in this action or the Statement

            of Claim filed in the arbitration;

       3.       Defendant, and anyone acting or who has acted in concert or

participation with him, and any agent, employee, officer or representative of any post-

Schwab employer of Defendant, shall provide to Schwab’s counsel (a) any and all

records or information pertaining to Schwab’s Clients or its business (even if such

information was recreated utilizing his memory), and (b) any and all records or

information obtained by Defendant as a result of being a registered representative of

Schwab, whether in original, copied, recreated, handwritten or any other form, and

purge any such records and information from their possession, custody, or control, within

three business days of notice of the terms of this order; provided, however, that any

records and information in computerized or electronic form (including but not limited to

personal computers, laptop computers, tablet devices, iPhones, Android phones,

mobile telephones and any other device in, or on, which data can be electronically

stored) shall first be printed and provided to Schwab’s counsel before being promptly

deleted.

       4.       Except as to matters expressly left to the FINRA arbitration panel in the

pending FINRA arbitration, the Court shall retain jurisdiction to enforce the terms of this

Stipulated Permanent Injunction.

       5.       By agreement of the parties, Defendant agrees to forego an expedited

and/or permanent injunctive hearing pursuant to FINRA Rule 13804. Schwab and

Defendant further agree that this stipulated permanent injunction constitutes a final

order and judgment solely on Schwab’s request for permanent injunctive relief. Schwab

reserves the right to proceed with a FINRA arbitration seeking non-injunctive relief (e.g.,

for any type of monetary relief and/or attorneys’ fees arising out of any violation of this
injunction. In doing so, Defendant shall comply with the terms of the parties’ arbitration

agreement, specifically including the discovery provisions set forth in paragraph 13 of

Defendant’s most recently executed Confidentiality, Nonsolicitation, and Intellectual

Property Ownership Agreement.

       6.      The Parties Stipulated Permanent Injunction, ECF No. 11-1, complies

with the requirements of Federal Rule of Civil Procedure 41(a)(1)(a)(ii). In accordance

with the stipulation, this action is dismissed with prejudice.



      Dated this 13th day of September, 2019.

                                                 BY THE COURT:

                                                 s/Laurie Smith Camp
                                                 Senior United States District Judge
